—Order, Supreme Court, New York County (Barbara Kapnick, J.), entered February 2,1996, which, in an action arising out of an automobile accident, granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiff’s fault for the accident is conclusively established by the uncontested evidence that his car skidded over the double yellow lines separating eastbound from westbound traffic and crashed into defendant’s truck, which was lawfully proceeding in an eastbound lane of traffic. No issue of fact is raised by plaintiffs claim that he saw truck lights swerving into his path just before the accident. The skid marks from plaintiffs car and the position of both vehicles immediately after the accident two lanes over from the yellow lines preclude any possibility that defendant’s vehicle had veered into plaintiffs lane (see, Andre v Pomeroy, 35 NY2d 361). Concur— Milonas, J. P., Ellerin, Rubin and Mazzarelli, JJ.